Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1 and 2, claim 1.
Species 2: as shown in Figure 3. 
Species 3: as shown in Figure 4. 
Species 4: as shown in Figure 5. 
Species 5: as shown in Figures 6 and 7.
Species 6: as shown in Figure 8. 
The structures of species 1-6 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
This application contains claims directed to the following patentably distinct species 1-6.  The species are independent or distinct, because Species 1-6 show different structures of the seal structures of the electromagnetic relay 1 as listed below:
Species 1: as shown in Figures 1 and 2, show the structures of the electromagnetic relay 1 with an insulating housing 10 that includes a substantially rectangular base 11 having a connection end face 15 connected to a substrate or the like, and a hollow box-like case 12 covering one end opening surface.
Species 2: as shown in Figure 3, shows the specific structure of the base 11 is opened in the closed space 13 and includes two terminal grooves 112 extending in the lateral direction of the base 11 and a through hole 113 extends from each of the terminal grooves 112 in the direction intersecting with the connection end face 15 of the base 11.
Species 3: as shown in Figure 4, shows the specific structure of the recess 114 is configured so that a shortest distance L2 from the bottom of the recess 114 to the fixed-contact-side terminal 20 is 0.2 mm or more. 
Species 4: as shown in Figure 5, shows the specific structures of closed space 13 with the first portion 115, the base part 211 and the second portion 116.
Species 5: as shown in Figures 6 and 7, shows the different structures of the electromagnetic relay 1, with the fixed- contact-side terminal 20 and the movable-contact-side terminal 30 respectively include legs 22, 32 provided at one ends in the width directions of bodies 21, 31, and the sealant placement parts 70 disposed at the other ends in the width directions of the bodies 21, 31 in parallel with the legs 22, 32. 
Species 6: as shown in Figure 8, shows the specific structure of the a terminal groove 112 of the base 11, the placement area forming part (i.e., the sealant restriction part) 2 including the recess 114 and the second portion 116 is provided not only on the leg 22 side but also on the sealant placement part 70 side. 
A few telephone calls were made to Mr. Thomas Scherer on 4/9/21, 5/1/21 and 5/4/21 to request an oral election to the above restriction requirement.  However, the applicant could not be reached.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 1, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837